Citation Nr: 0214581	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to benefits and continued educational training 
via 38 U.S.C.A. Chapter 31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Review of the veteran's Vocational Rehabilitation folder 
reflects service from March 1967 to January 1969, from 
January 1974 to March 1974, and from November 1990 to October 
1991; additional active duty training from June to September 
1966, and from November 1976 to March 1976.  As the veteran's 
claims file has not been associated with his Vocational 
Rehabilitation folder, this report service is not verified in 
the record currently before the Board.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Vocational Rehabilitation service in 
Roanoke, Virginia.  Specifically, the veteran expressed 
disagreement with a January 2000 administrative review of 
that office, in September 2000.  


REMAND

Review of the veteran's Vocational Rehabilitation folder 
reveals that he requested a hearing before a Member of the 
Board, at the RO.  Although the veteran was afforded a local 
hearing before a hearing officer, review of the record does 
not show that he was provided with an opportunity for a 
hearing before a Board Member.  

Additionally, argument has been presented that as the veteran 
has claims for increased evaluations pending at the RO..  As 
his claims folder is currently at the RO, the Board is unable 
to review the complete record.

To ensure compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board, 
sitting in Roanoke, Virginia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

